O P I H I 0 H.
St. Paul, Judge.
This Is a oonteat over a fund In the hands of the sheriff, being the balance of the prooeeds of oertaln real estate sold to satisfy a vendors /len. One party claims under a mortgage, prior in time: the other, under a builder's lien later in date but superior in rank## if reoorded in time.
The work involved less than $500 and was. done under a verbal agreement. A nrioe of $585, for part of the work, had at one time been fixed, but nothing was then done. Some months later the work first oontemplated together with considerable other work, was done under sn agreement that the price would be reasonable and would not exoeed, approximately $450.
. When the work was finished $438 was asked and consented to, and $85 was paid on aooount. A lien for the balanoe was reoorded within seven days after the work had been opmpleted. This waB in time. Brashear vs Cooperage Co, 50 An. 687: Allen Wadley Co vs Huddleston, 183 La. 585.
Judgment affirmed.